Exhibit AMENDMENT TO EMPLOYMENT AGREEMENT This Amendment (“Amendment”) is made among Zynex Medical, Inc., a Colorado corporation and Zynex, Inc., a Nevada corporation (collectively, “Employer”), and Thomas Sandgaard (the “Employee”), to amend certain provisions of the Employment Agreement (the “Agreement”), dated February 1, 2004, between Employee and Zynex Medical, Inc., as such Agreement was amended by the amendment dated January 1, 2005. 1.The Agreement is hereby amended to add Zynex, Inc. as a party.All references to “Employer” contained in the Agreement shall refer to Zynex Medical, Inc. and Zynex, Inc. collectively. 2.Section (1) of the Agreement is hereby amended and restated in its entirety as follows: 1.Term.Subject to the terms of this Section 1 and Sections 7, 8 and 9, this Agreement shall commence on February 1, 2004 and expire on the earlier of the Employee’s death, resignation, or December 31, 2009 (the date on which this Agreement shall expire, as such date may be extended in accordance with the terms of this Section 1 is hereinafter referred to as the "Expiration Date").Subject to the terms of Sections 7, 8 and 9, unless either party gives written notice to the other of its desire to terminate this Agreement at least thirty days prior to the then current Expiration Date or Extended Period (the "Termination Notification Date"), this Agreement will be automatically extended for further period(s) of one year from the then current Expiration Date (the "Extended Period") on the same terms and conditions as herein set forth.Except when the contrary is indicated, the phrase "the term of this Agreement" shall henceforth be deemed to include the Extended Period. 3.Section (4) of the Agreement is hereby amended and restated in its entirety as follows: 4.
